DETAILED ACTION
This office action is in response to amendment filed on 6/28/2021.
Claims 21, 27 and 34 are amended.
Claims 21 – 40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10025628the claimed limitations of the instant application is broader variant of the parent patent.
Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10592286. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations of the instant application is broader variant of the parent patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 – 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darcy (US 20160142479, prior art part of IDS dated 3/12/2020), in view of Brown et al (US 20150106549, hereinafter Brown).

As per claim 21, Darcy discloses: A system, comprising: one or more processors and one or more memories to store computer-executable instructions that, when executed, cause the one or more processors to: 
send, from a first queue host of a distributed queue system to one or more additional queue hosts of the distributed queue system, a replication request for a message; (Darcy [0014]: one of the storage server in the file system can be elected as a coordinator for a term during which a sequence of data modification requests is to be performed, the coordinator can include a replication manager; [0020]: the replication coordinator manages replication of data modification requests among servers within the distributed system by provide a log to other servers with an instruction to perform any of the data modification requests in the order indicated within the log and update an issue count whenever the log is sent to a server, compare the issue count to an issue threshold.)
receive, by the first queue host from the one or more additional queue hosts, one or more acknowledgements of enqueuing one or more additional replicas of the message at the one or more additional queue hosts, wherein the one or more acknowledgements comprise one or more host identifiers of the one or more additional queue hosts; and store, by the first queue host, the one or more host identifiers in a host availability data structure associated with the first queue host. (Darcy [0020]: “The replication coordinator 206 may provide the log to other servers along with an instruction to perform any of the data modification requests in the order indicated within the log. When the replication coordinator 206 provides the log to another server, the replication coordinator 206 may update an issue count. The issue count is to indicate a number of servers that have been provided with the new data modification request”; [0021]: “As the other servers complete the data modification request, the other servers may send an indication of completion of the new data modification request. As the replication coordinator 206 receives these indications of completion, the replication coordinator 206 can updated a completion count that represents a number of servers that have completed the new data modification request. The completion count can be any number between zero and M, where M is the number of servers within the distributed file system that have a replica of the file” [0015]: After performing the data modification request, the storage servers 110 can provide, to the replication manager 120, an indication that the data modification request has been performed on the respective storage server 110.)

Darcy did not explicitly disclose:
enqueue, by the first queue host, a first replica of the message in a local queue of the first queue host, wherein the first queue host returns messages in the local queue in response to dequeuer requests;

However, Brown teaches:
enqueue, by the first queue host, a first replica of the message in a local queue of the first queue host, wherein the first queue host returns messages in the local queue in response to dequeuer requests; (Brown [0045]: “a primary worker node 110 is responsible for intercepting writes from external host systems 10 to the local storage, asking the primary coordinator 110' for sequencing information (RequestSeq.No. Message) for the writes, and sending duplicates of these writes to secondary worker nodes 220 together with the sequencing information for those writes. The primary coordinator node 110' is responsible for generating sequencing information (BatchSeq.No) for the primary nodes 110, such that all writes within a batch with a given sequence number are independent and may be written simultaneously, and sending write counts for each to the secondary coordinator node 220'”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Brown into that of Darcy in order to enqueue, by the first queue host, a first replica of the message in a local queue of the first queue host, wherein the first queue host returns messages in the local queue in response to dequeuer requests. Darcy [0020] teaches a replication coordinator controls the replication of messages among servers, it would have been obvious for one of ordinary skill in the art to see that the replication coordinator can be part of the servers in a distributed setup, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 22, Darcy and Brown further teach:
The system as recited in claim 21, wherein the one or more additional queue hosts are selected by one or more load balancers for receipt of the replication request. (Darcy [0018]: client interface receiving from the client machine a new data modification request and various operational parameters from the client; [0023] – [0024]: client provides an operational parameter and the replication coordinator may then determine appropriate issue and/or threshold count based on the operational parameter received from the client.)

As per claim 23, Darcy and Brown further teach:
(Darcy [0018]: client interface receiving from the client machine a new data modification request and various operational parameters from the client; [0023] – [0024]: client provides an operational parameter and the replication coordinator may then determine appropriate issue and/or threshold count based on the operational parameter received from the client.)

As per claim 24, Darcy and Brown further teach:
The system as recited in claim 23, wherein the one or more memories store additional computer-executable instructions that, when executed, cause the one or more processors to: send, by the first queue host to the load balancer, an acknowledgement of the enqueue request that comprises the one or more host identifiers. (Darcy [0021]: the replication coordinator can provide a message to the client device that the new data modification request was performed successfully; [0015]: metadata comprising storage server ID.)

As per claim 25, Darcy and Brown further teach:
The system as recited in claim 21, wherein the one or more memories store additional computer-executable instructions that, when executed, cause the one or (Darcy [0014]: one of the storage server in the file system can be elected as a coordinator for a term during which a sequence of data modification requests is to be performed, the coordinator can include a replication manager; Darcy [0020]: the replication coordinator manages replication of data modification requests among servers within the distributed system by provide a log to other servers with an instruction to perform any of the data modification requests in the order indicated within the log and update an issue count whenever the log is sent to a server, compare the issue count to an issue threshold.)

As per claim 26, Darcy and Brown further teach:
The system as recited in claim 25, wherein the one or more additional queue hosts are selected by one or more load balancers for receipt of the replication request, and wherein the one or more load balancers are bypassed in selecting the at least one of the additional queue hosts for receipt of the additional replication request. (Darcy [0014])

As per claim 27, it is the method variant of claim 21 and is therefore rejected under the same rationale.

As per claim 29, it is the method variant of claim 22 and is therefore rejected under the same rationale.
As per claim 30, it is the method variant of claim 24 and is therefore rejected under the same rationale.
As per claim 31, it is the method variant of claim 25 and is therefore rejected under the same rationale.
As per claim 32, it is the method variant of claim 26 and is therefore rejected under the same rationale.

As per claim 33, Darcy and Brown further teach:
The method as recited in claim 27, wherein the host availability data structure comprises data indicative of an availability of the one or more additional queue hosts for performing enqueuing tasks. (Darcy [0020] – [0021])

As per claim 34, it is the non-transitory computer-readable storage media variant of claim 21 and is therefore rejected under the same rationale.
As per claim 35, it is the non-transitory computer-readable storage media variant of claim 22 and is therefore rejected under the same rationale.
As per claim 36, it is the non-transitory computer-readable storage media variant of claim 23 and is therefore rejected under the same rationale.

As per claim 38, it is the non-transitory computer-readable storage media variant of claim 25 and is therefore rejected under the same rationale.
As per claim 39, it is the non-transitory computer-readable storage media variant of claim 26 and is therefore rejected under the same rationale.
As per claim 40, it is the non-transitory computer-readable storage media variant of claim 33 and is therefore rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21 - 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196